Title: From Thomas Jefferson to George Clinton, 10 September 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia September 10th, 1793.

The President of the United States has received the letter, which Your Excellency addressed to him on the second instant.
He considers it as a fresh proof of your disposition, to prevent the exercise of state authorities from clashing with those of the fœderal Government.
The event which Your Excellency has communicated, is indeed, what you express it to be, of national concern, and the power of arresting, derived from the 9th: article of the consular convention with France, is capable of great abuse. For altho’ some degree of security may arise from the character of Consuls and Vice-Consuls, who alone are designated as intitled to demand deserters; and a person unjustly apprehended be ultimately discharged; yet the facility which is afforded by that instrument, for obtaining the interposition of the Magistracy, merely by exhibiting the register of a vessel, or a ship’s roll, may often expose to a temporary imprisonment those, who never constituted a part of any crew whatsoever. The President therefore feels an assurance, that by the cautions which Your Excellency will prescribe to yourself on such occasions, you will save the United States from every possible embarrassment. I have the honor to be with sentiments of great respect Sir, Your most obedient and most humble servant

Th: Jefferson

